Exhibit 10.1

GENTIVA HEALTH SERVICES, INC.

Summary Sheet of Non-Employee Director Compensation

(Effective May 10, 2012)

 

1.      Annual Cash Retainer : $50,000

 

2.      Annual Deferred Stock Unit Award : $120,000 value

 

3.      Meeting Fees :

 

•      Board

  $2,000 ($750 if attendance is by telephone)*  

•      Committee

  $2,000 ($750 if attendance is by telephone)*  

4.      Committee Chairperson Annual Retainer :

   

•      Audit Committee

 

$20,000

 

•      Clinical Quality Committee

 

$10,000

 

•      Compensation Committee

 

$10,000

 

•      Corporate Governance and Nominating Committee

 

$10,000

 

5.      Lead Director Annual Retainer :

 

$20,000

 

6.      Reimbursement : All Directors, regardless of whether they are employees
of the Company, receive reimbursement for out-of-pocket expenses incurred in
connection with attending meetings of the Board of Directors or any of its
Committees.

 

* Attendance at business updates conducted by management will be compensated at
the telephone meeting fee rate.